        Case 1:16-cv-02358-RBW Document 117 Filed 01/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

––––––––––––––––––––––––––––––––––––––––– x
                                          :
GULED HASSAN DURAN (ISN 10023),           :
                                          :
                         Petitioner,      :
                                          :
                    v.                    :              Case No. 16-cv-2358 (RBW)
                                          :
DONALD J. TRUMP, et al.,                  :
                                          :
                         Respondents.     :
                                          :
                                          :
––––––––––––––––––––––––––––––––––––––––– x

          UNOPPOSED MOTION FOR ORDER TO PRODUCE TRANSCRIPT

       Petitioner Guled Hassan Duran, by and through his undersigned counsel, respectfully

submits this motion for an order authorizing the court reporter to prepare a transcript of the non-

ex parte portions of the classified motions hearing held on October 2, 2020, for production to

undersigned counsel via the Court Security Office. The parties have conferred, and Respondents

do not oppose the requested relief.

       On October 2, 2020, the Court held a classified hearing to address Petitioner’s discovery

motion and Respondents’ cross-motion for an exception to disclosure. See ECF Nos. 73, 78.

Thereafter, Petitioner’s counsel submitted a request for the transcript of the non-ex parte portions

of the hearing via the Court’s website. On January 24, 2021, Petitioner’s counsel was informed

by the court reporter that because the proceeding on October 2 was a classified hearing, a court

order was required before the transcript could be prepared for counsel. Petitioner’s counsel

consulted with the Court Security Office and Respondents’ counsel, and respectfully submits this

motion for such an order to produce the transcript to counsel.
          Case 1:16-cv-02358-RBW Document 117 Filed 01/27/21 Page 2 of 3




         Good cause exists to grant the request for at least three reasons. First, the government

does not oppose the requested relief. Second, the transcript will materially assist Petitioner’s

counsel in preparation of Petitioner’s challenge to the factual and legal basis for his detention,

including any additional discovery-related litigation, as well as Petitioner’s eventual traverse.

Third, Petitioner’s counsel are appropriately cleared and have a need to know the classified

information contained in the non-ex parte portions of the transcript.

                                             Conclusion

         For all of the foregoing reasons, and for good cause shown, the motion should be granted.

Dated:      January 27, 2021

                                               Respectfully submitted,


                                               /s/ J. Wells Dixon
                                               J. Wells Dixon (Pursuant to LCvR 83.2(g))
                                               CENTER FOR CONSTITUTIONAL RIGHTS
                                               666 Broadway, 7th Floor
                                               New York, New York 10012
                                               Tel: (212) 614-6423
                                               wdixon@ccrjustice.org

                                               Counsel for Petitioner




                                                -2-
        Case 1:16-cv-02358-RBW Document 117 Filed 01/27/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, I caused the foregoing motion to be filed with

the Court and served on counsel for Respondents via the Court’s CM/ECF system.




                                             /s/ J. Wells Dixon
                                             J. Wells Dixon




                                              -3-
